Judgment so far as it directs a recovery in favor of the plaintiff Paul Fieri, and the order denying a new trial as to said plaintiff affirmed, with costs. Judgment so far as it directs a recovery in favor of the infant plaintiff Albert Fieri and the order denying a new trial as to said plaintiff reversed and a new trial ordered, with costs to appellant to abide the event, unless said plaintiff stipulates to reduce the judgment in his favor as entered to the sum of $80,196.10; in which event *802the judgment as so modified and said order are affirmed, without costs. No opinion. Settle order on notice. Present-— Dowling, P. J., Merrell, Finch, McAvoy and Sherman, JJ.